Appeal by defendant from a judgment of the Supreme Court, Kings County (Spodek, J.), rendered December 18, 1981, convicting him of burglary in the first degree (two counts), robbery in the first degree (two counts), robbery in the second degree, criminal possession of a weapon in the fourth degree (two counts), and petit larceny, upon a jury verdict, and imposing sentence.
Judgment affirmed.
It was reasonable and proper for the jury to discredit the conflicting testimony of defendant’s alibi witnesses and to credit the identification and testimony made by the complainant (People v Gruttola, 43 NY2d 116). When viewed in this light, the evidence established defendant’s guilt beyond a reasonable doubt (People v Contes, 60 NY2d 620).
*198Furthermore, in view of the evidence and the jury charge, the comments made by the prosecutor were not significant enough to prejudice the defendant (People v Kingston, 8 NY2d 384). Titone, J. P., Mangano, Weinstein and Kunzeman, JJ., concur.